        Case 9:20-cr-00032-DWM Document 116 Filed 05/10/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           CR 20-32-M-DWM

                      Plaintiff,

 vs.                                                        ORDER

 MATTHEW ANTHONY MARSHALL,

                      Defendant.



       The Court previously denied the defendant’s motion to continue deadlines

and substitute counsel for his current CJA counsel. (Doc. 107.) The Court

subsequently held an ex parte hearing on the request to substitute counsel on May

10, 2021. In light ofthat hearing, the government is directed to respond to the

following question:

       Does an indigent defendant have a right to counsel of his choice under the

Sixth Amendment if he is not personally funding that counsel? See United States

V. Rewald, 889 F.2d 836, 856-57(9th Cir. 1989); see also Schell v. Witek^ 218 F.3d

1017, 1025-26(9th Cir. 2000). Counsel should be sure to address the unique

procedural circumstances of this case, particularly whether the Classified

Information Procedures Act has any bearing on this issue.




                                         1
      Case 9:20-cr-00032-DWM Document 116 Filed 05/10/21 Page 2 of 2



     IT IS ORDERED that the government’s response to this question shall not

exceed 10 pages and shall be due on May 14, 2021.

     DATED this /^day of May, 2021.


                                                         r
                                              . Mo\lpy, District Judge
                                    United States District Court /




                                      2
